NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BAXTER HEALTHCARE CORPORATION,
BAXTER HEALTHCARE SA, AND
BAXTER INTERNATIONAL, INC.,
Plain.tiffs-Appellan,ts,
AND
DEKA PRODUCTS LIMITED PARTNERSHIP,
PZain,tiff-Appellant, n
v. _
FRESENIUS MEDICAL CARE HOLDINGS, INC.,
FRESENIUS MEDICAL CARE NORTH AMERICA,
AND FRESENIUS USA, INC.,
Defendants-Appellees.
2011-1268
Appea1 from the United States District C0urt for the
N0rthern District of Ca1if0rnia in case n0. 07-CV-1359,
Judge Phy11is J. Ha1ni1t0n.
_ BAXTER HEALTHCARE CORPORATION,
BAXTER HEALTHCARE SA, AND
BAXTER INTERNATIONAL, INC.,

BAXTER HEALTH V. FRESENIUS MEDICAL 2
Plaintiffs-Appellees,
AND
DEKA PRODUCTS LIMITED PARTNERSHIP,
Plaintiff-Appellee,
v.
FRESENIUS MEDICAL CARE HOLDINGS, INC.,
FRESENIUS MEDICAL CARE NORTH AMERICA,
AND FRESEN".[US USA, INC.,
Defen,dan,ts-Appellants. -
2011-1302
Appeal from the United States District Court for the
Northern District of California in case no. 07-CV-1359,
Judge Phyllis J. Hamilton. `
ON MOTION
ORDER
Fresenius Medical Care Holdings, Inc., Fresenius
Medica1 Care North America, and Fresenius USA, Inc.,
move without opposition to withdraw their cross-appeal
no. 2011-1302.
Upon consideration there0f,
IT ls OR:oERED THAT:
(1) The motion to withdraw 2011-1302 is granted
The appeal is dis1nissed.
(2) Each side shall bear its own costs in 2011-1302

3 BAXTER HEALTH V. FRESENIUS MEDICAL
(3) The revised official caption for 2011-1268 is re-
flected above
FoR THE CoUR'1‘
SEP 22 2011
/s/ J an Horba1y
Date J an Horbaly
Clerk
cci David K. Callahan, Esq.
Maureen K. Toohey, Esq.
Juanita R. Brooks, Esq.
s2l
lssued As A Mandate (As To 2011-1302 Only):   
lo
FILED
u.s. comer 0F APP ron
mr FEnERAr_ crfzpél)Sn
SEP 22 2011
.|AN |'l0RBALY
CLERK